SECOND AMENDED RESOLUTION OF THE BOARD OF DIRECTORS

          Pursuant to Section II of the Bylaws (the "Bylaws") of American
Housing Income Trust, Inc., a Maryland corporation (the "Corporation") and
pursuant to the directives set forth in the Written Consent of Shareholders
dated May 8, 2015, the Board of Directors of the Corporation unanimously adopt
the following resolutions pursuant to Section III of the Bylaws. These
resolutions are intended to amend and supplement the resolutions dated May 8,
2015 (the "Original Resolutions") and the amendment to the Original Resolutions
dated May 15, 2015 (the "First Amended Resolutions"). To the extent these
amended resolutions do not amend or supplement a provision of the First Amended
Resolutions, the First Amended Resolutions shall not be modified. The underlined
portions of these amended resolutions set forth the amendment or supplement to
the First Amended Resolutions.

          RESOLVED, the Board of Directors accepts, ratifies and approves ARP's
conversion of its Series A Preferred Stock to 20 shares of common stock in the
Corporation (post-split).

        RESOLVED, that Sean Zarinegar shall prepare, to the extent necessary, a
transfer instruction letter to Issuer Direct, upon notification of the approval
of the reverse stock split by FINRA approving the issuance of (a) 1,000,000
shares of the Company's common stock to Sean Zarinegar, or his designee, under
the Zarinegar Agreement, (b) 1,000,000 shares of the Company's common stock to
PRM, or its designee, under the Operations Agreement, (c) 25,000 shares of the
Company's common stock to Kenneth Hedrick, or his designee, under the Hedrick
Agreement, (d) 20 shares of the Company's common stock to ARP in consideration
of the conversion, and (e) the pro rata shares to the "ARP Members," as defined
under the Stock Exchange and Restructuring Agreement.

          RESOLVED, that these resolutions may be executed in counterpart with
facsimile or electronic signatures constituting originals for all intents and
purposes.

These resolutions are executed as of October 6, 2015.

APPROVED:

/s/ Sean Zarinegar____________
By: Sean Zarinegar
Its: Chairman of the Board

/s/ Kenneth Hedrick___________
By: Kenneth Hedrick
Its: Director

/s/ Jeff Howard______________
By: Jeff Howard
Its: Director



Page 1

--------------------------------------------------------------------------------



